                                            Case 5:18-cv-06216-LHK Document 70 Filed 03/20/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       VOIP-PAL.COM, INC.,                                 Case No.18-cv-06216-LHK (VKD)
                                                          Plaintiff,                           Case No. 18-cv-06217-LHK (VKD)
                                   9
                                                  v.
                                  10                                                           ORDER RE STIPULATED
                                           APPLE, INC.,                                        PROTECTIVE ORDER
                                  11
                                                          Defendant.                           Re: Dkt. Nos. 69, 93
                                  12
Northern District of California
 United States District Court




                                  13           On March 18, 2019 in these two consolidated patent infringement matters,1 the parties filed

                                  14   a stipulated protective order. In that stipulation, the parties advise that they have ongoing disputes

                                  15   over the terms to be included in a final protective order, and they plan to submit a joint letter brief

                                  16   regarding those disputes. In the meantime, the parties’ March 18 submission apparently is

                                  17   intended to be a temporary placeholder to facilitate the exchange of discovery, pending the

                                  18   resolution of the parties’ protective order disputes.

                                  19           In view of the outstanding disputes over protective order terms, the Court defers ruling on

                                  20   the propriety of any of the provisions in the parties’ March 18 submission, including those that

                                  21   apparently are disputed by the parties. For the present, the Court notes that the March 18

                                  22   stipulation appears to represent the terms by which the parties have provisionally agreed to abide

                                  23

                                  24

                                  25

                                  26
                                       1
                                        The parties’ stipulation indicates that there are several other pending related matters: Case Nos.
                                       18-cv-04523-LHK VoIP-Pal.com, Inc. v. Twitter, Inc.; 18-cv-06054-LHK VoIP-Pal.com, Inc. v.
                                  27   Cellco Partnership d/b/a Verizon Wireless; 18-cv-06177-LHK VoIP-Pal.com, Inc. v. AT&T Corp.;
                                       and 18-cv-07020-LHK VoIP-Pal.com, Inc. v. Amazon.com, Inc., et al. However, the Court
                                  28   understands that the March 18 stipulation is meant to apply only to the present consolidated
                                       actions against Apple, Inc.
                                          Case 5:18-cv-06216-LHK Document 70 Filed 03/20/19 Page 2 of 2




                                   1   until their protective order disputes are resolved.

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 20, 2019

                                   4
                                                                                                 VIRGINIA K. DEMARCHI
                                   5                                                             United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             2
